The Honorable Olin Cook State Representative 266 South Enid Avenue Russellville, Arkansas 72801-4534
Dear Representative Cook:
This is in response to your request for an opinion on the number of members allowed by law to serve on a school board. You note the following facts and pose the following two questions:
  The Russellville School Board is composed of eight (8) members who serve four (4) year terms. Russellville increased the number of board members from five (5) to eight (8) in 1967 through formal resolution while citing law. The acts cited to authorize the increase in membership were Act 214 of 1949 and Act 129 of 1967. Current Arkansas law (Act 1078 of 1999) appears to limit the number of school board members to seven (7) unless a district has more than 24,000 students. Please respond to the following questions:
  1. Is a school district that currently has eight (8) board members required to reduce the number of members to no more than seven (7) if the district has less than 24,000 students?
  2. What is the procedure for creating the reduction if the first question is in the affirmative?
RESPONSE
It is my opinion that the answer to your first question will be "yes," effective July 1, 2000, except in districts operating under court orders or consolidation agreements providing for a board of directors. Your second question is not addressed at all in current law. Presumably, the issue could be resolved through the voluntary resignation of one member of the board, or, failing that, by the election of one less member at the September school election next following the effective date of the act.
Section 29 of Act 1078 of 1999 adds a new section to the Arkansas Code. The new section has been codified at A.C.A. § 6-13-634 (Supp. 1999) and it provides as follows:
  (a) As of July 1, 2000, all school districts shall have a board of directors with no fewer than five (5) and no more than (7) members, or no more than nine (9) members in the case of a school district having an average daily attendance of twenty-four thousand (24,000) or more.
  (b) Subsection (a) of this section shall not apply to those school districts which have a board of directors of more than seven (7) members, or no more than nine (9) members in the case of a school district having an average daily attendance of twenty-four thousand (24,000) or more, if that school district is operating under a court order or a consolidation agreement that provides for a board of directors.
In response to your first question, subsection (a) above requires a reduction from eight to seven members effective July 1, 2000 under the circumstances you describe, unless the district is one operating under a court order or consolidation agreement that provides for a board of directors. You have not indicated whether the exception language of subsection (b) is applicable in the Russellville District.
In response to your second question, there is nothing in the new law addressing how the reduction in number, if required, is to be accomplished. Presumably, therefore, the reduction could be accomplished through a voluntary resignation process in time for the July 1, 2000 effective date. Failing that, it is possible that the reduction could be accomplished if one or more school board member's terms of office expire around the annual September school election following the July effective date. Again, I am not familiar with the particular facts surrounding the terms of office of directors in the Russellville District. Counsel to whom the District normally looks for legal advice should be consulted in this regard.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh